DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed request for continuation on 8/29/2022 has been received. 
Claims 13-14 have been cancelled.
Claims 1-12 and 15-21 are pending. 
Claims 16-20 are withdrawn from further consideration. 
Claims 1-12 and 21 are under examination. 
The rejection on claims 1-12 and 15, 21 under 35 U.S.C. 112(b) is withdrawn due to the amendment. 
Claims 1-11 are allowed.
The rejection on claims 12, 15 and 21 under 35 USC 101 is maintained and of record. 

Applicants arguments are summarized below:

The present claims recite a method of assaying for soluble B-cell maturation antigen (sBCMA) from a sample including (a) obtaining a first sample from a subject before administration of treatment diagnosed with an immunodeficiency disease (b) obtaining a second sample from a subject after administration of treatment diagnosed with an immunodeficiency disease (c) detecting first amount of sBCMA from first biological sample (d) detecting second amount of sBCMA from second biological sample, and where first and second amounts of sBCMA are compared. These steps do not recite or describe any judicially-recognized exception. (See MPEP 2106.04(b), providing a list of recognized exceptions). 
Although a correlation between the presence of sBCMA in a bodily samples (such as blood or plasma) and immunodeficiency condition is in the claims, analysis of the claims as a whole indicates that the claims are focused on a process of capturing target sBCMA from samples and two different time points with respect to a treatment, and are not focused on the correlation itself 3 Bascom Glob. Internet Servs, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016); See also, Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1299, discussing Diehr, 450 U.S. 175 at 187 4 Diehr, 450 U.S. at 188-189; Rapid Litig. Mgmt. Ltd., 827 F.3d at 1051. Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980 (citing Mayo, 566 US at 71, 101 USPQ2d at 1965); See also Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335, 118 USPQ2d 1684, 1688 (Fed. Cir. 2016) 6 Id., citing Internet Patents Corp. v. Active Network, Inc., 790 F3d. 1343, 1346 (Fed. Cir. 2015), emphasis added.   See MPEP 2106.04(c), which states that "...the analysis of a process claim should focus on the active steps of the process rather than the products used in those steps." See also, Rapid Litig. Mgmt. v. CellzDirect, Inc., wherein claims directed to a process of creating a preparation of multi-cryopreserved hepatocytes, not to the preparation itself, were held patent eligible7. 
Therefore, the present claims are directed to patent eligible subject matter under 35 U.S.C. § 101 as they are not directed to a judicial exception under Step 2A of the Guidance. 

STEP 2B: "INVENTIVE STEP" INQUIRY 
Even if, arguendo, the claims are interpreted to be "directed to" the alleged natural phenomenon asserted by the Examiner, the present claims are patent eligible at least because they provide for an "inventive concept" under Step 2B of the analysis. A method claim including nothing more than a judicial exception and an ordered combination of routine laboratory steps performed in a non-routine way may nevertheless be patent eligible when the claims are viewed "as a whole, considering their elements 'both individually and as an ordered combination. "' 8 In particular, when claim directed to a patent-ineligible concept also "improve[s] an existing technological process, this can 'transform the process into an inventive application' of the patent- ineligible concept."9 
Present claims 12, 15 and 21, when viewed as a whole, are not merely directed to a natural phenomenon as alleged by the Examiner. Rather, claims 12, 15 and 21 are all dependent upon claim 1. On page 5 of the current office action, the Examiner acknowledges the following as allowable subject matter, "the invention by measuring the sBCMA polypeptide from the biological sample, i.e., bone marrow mononuclear cells of peripheral blood mononuclear cells of a subject having diseases selected from the group consisting of XLA, CVID, deficiency of IgA, IgM or IgG or hyper IgM syndrome." This allowable subject matter is the crux of claim 1. Applicant respectfully submits that claim 1 represents an "inventive concept." Therefore claims 12, 15 and 21 are patent eligible when they are viewed as a whole, considering their elements. Indeed, ' Rapid Litig. Mgmt. v. CellzDirect, Inc. 827 F.3d 1042, 1049, 119 USPQ2d 1370, 1374 (Fed. Cir. 2016) 8 Rapid Litig. Mgmt. Ltd., 827 F.3d at 1051, quoting Mayo, 132 S. Ct. at 1298 9 Id., at 1050, quoting Alice, 134 S. Ct. at 1293. Rather dependent claims 12, 15 and 21 incorporate (through dependency) the above-mentioned allowable subject matter. Thus, if independent claim 1 is patent-eligible, then dependent claims likewise are not directed to unpatentable law of nature, and instead satisfy § 101. 
Nevertheless, in hopes of expediting prosecution, Applicant has amended claims 12, 15 and 21 into independent form to include all the elements claim 1. Applicant submits that the arguments provided above are the same regardless if claims 12, 15 and 21 are in independent or dependent form. 
For at least the foregoing reasons, Applicant submits that claims 12, 15, and 21 include limitations that amount to significantly more, and respectfully requests withdrawal of the rejection.


Applicant’s arguments have been considered but are not persuasive. 

With regard to the second prong Step 2A, it is to determine whether the instant invention falls within the "judicial exception", i.e. law of nature, a natural phenomenon (product of nature), or an abstract idea. If the determination shows “yes”, a further analysis would launch, namely whether additional elements from the claim that integrate the judicial exception into a practical application. The guidelines provide more detailed information concerning Abstract Ideas (groupings), including mathematical concepts, mental process (e.g. observation, evaluation, judgment, opinion), organizing human activities.

The key active steps in the current application include, obtaining samples, measuring target molecule sBCMA in the samples, and determining the efficacy by comparing the results from the measured samples between “before” and “after” treatment to the subject. This determining step is a mental process by comparing the two sets of data, i.e. before and after the treatment. Moreover, this step also indicates that the treatment is effective when the levels of the increase natural occurring sBCMA after the treatment is indicative of suffering from the recited impaired immune system in the subject.  MPEP instructs that the correlations which are the consequence of how a certain compound is metabolized are in fact laws of nature (See 2106.04(b)(1)). Here the biomarker is sBCMA, and this sBCMA changes, is the consequence of how the treatment (e.g. drug screening) acts on the body. Thus the current invention indeed applies a “law of nature” and abstract idea of comparing. 

Furthermore, even under further Step 2B: does the claim recite additional elements that amount to significantly more than the judicial exception. Other than the so-called the initial “treatment” in step (a) and (b) as compared to before and after, there is no additional step in the claim. 

Once again turning to the “treatment” step at the beginning of the claim, this step does not provide a significant weight to the claim amounting more than law of nature. It is because this step is not one that applies, relies on, or uses the judicial exception (Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals  (2018)). The step of treating the subject is merely part of data-gathering process. One clinician cannot determine how a treatment works unless administering the treatment to the subjects followed by measuring the biomarkers (MPEP 2106.05(a)). In another word the initial treatment testing is not the step one clinician does in response to the law of nature, i.e. identified CYP2D6 genotype patient and treating the identified patient with iloperidone (See Vanda holding).  No additional element can be found added to the claim amounting significantly more than mere judicial exception. 

It is noted that applicants stress the dependence of claims 12, 15 and 21 on claim 1 and argue the eligibility because all the claims 12, 15 and 21 are dependent on allowed claim 1. 

Applicant’s arguments have been considered but are not persuasive. 

Claims 12, 15 and 21 are each INDEPDENDENT claim (emphasis added). Each of the claims 12, 15 and 21 also fall into the judicial exception because of data gathering and the law of nature (See above discussion). 

10.	Claims 1-11 are allowed. The closest prior art is the reference of Jin (International J Mol. Med.  2008 21:233-238) where Jin detected BCMA DNA variants from CVID patients’ whole blood (See Abstract; Materials and Methods; Table III). The distinguished features in the present invention is the soluble BCMA (not DNA) in the bone marrow mononuclear cells or peripheral blood mononuclear cells. Moreover, the current invention also measures the sBCMA before and after treating a subject. 

Comments on the issue of judicial exception:  The current claim 1 does not recite a judicial exception. The current claim resembles claim 1 of the example #29 “Diagnosing and Treating Julitis” of training guidelines (Subject Matter Eligibility Examples: Life Sciences). 

1. A method of detecting JUL-1 in a patient, said method comprising: 
a. obtaining a plasma sample from a human patient; and 
b. detecting whether JUL-1 is present in the plasma sample by contacting the plasma sample with an anti-JUL-1 antibody and detecting binding between JUL-1 and the antibody.

Claim 1 recites measuring sBCMA from a bone marrow mononuclear cell or peripheral blood mononuclear cell sample from a patient pre and after a treatment, wherein the patient suffers from the group consisting of X-linked agammaglobulinemia (XLA), Common Variable Immune Deficiency (CVID), IgG Deficiency, IgA Deficiency, IgM Deficiency, or Hyper IgM Syndrome. 
There is no comparison and/or correlation, albeit the preamble shows the purpose for monitoring immune status of a subject, nevertheless no relevant active steps are breathed into the body of claim. 

					Conclusion 

11.	No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641